                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

AMERISURE   MUTUAL   INSURANCE
COMPANY,

            Plaintiff,

v.                               Case No:    2:18-cv-39-FtM-99CM

LUIS HUERTA YERO, YULIESKI
NUNEZ, RITA GREENBERG, as
Co-Personal   Representative
of the Estate of Kathe Lynn
Ryan, deceased, and AMY DEL
ROSSO,    as     Co-Personal
Representative of the Estate
of    Kathe    Lynn    Ryan,
deceased,

            Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on defendant Rita Greenberg

and Amy Del Rosso, as Co-Personal Representatives of the Estate of

Kathe Lynn Ryan’s (“Estate”) Motion to Dismiss Complaint for

Declaratory Relief (Doc. #52) filed on August 2, 2018.         Plaintiff

Amerisure Mutual Insurance Company filed a Response in Opposition

(Doc. #54) on August 31, 2018, and plaintiff replied (Doc. #57).

For the reasons set forth below, the Motion granted.

                                  I.

     Plaintiff   Amerisure   Mutual    Insurance   Company   brings   this

action for declaratory relief seeking a judgment that independent

contractors involved in a motor vehicle accident while hauling
soil for its insured, Coastal Concrete Products, LLC, do not

qualify as insureds under its policies with Coastal Concrete.

Amerisure is currently proceeding on a one-count Amended Complaint

(Doc. #46), alleging a state law claim brought pursuant to the

Florida Declaratory Judgment Act, Fla. Stat. § 86.01 et seq.

Federal jurisdiction is premised on diversity of citizenship.

(Id., ¶ 7.)     Amerisure seeks a declaration as to its rights and

obligations in an underlying wrongful death action.

  A. The Underlying Action

     This dispute arises out of a motor vehicle accident that

occurred on October 18, 2016, resulting in Kathe Ryan’s death.

The accident involved a dump truck owned by defendant Yulieski

Nunez and driven by defendant Luis Huerta Yero, and a vehicle

driven by Kathe Ryan.        Prior to the accident, Coastal Concrete had

hired Nunez to haul loads of soil pursuant to an “Owner Operator

Independent Contract Statement,” (“Statement”).                The Statement,

dated   July   11,   2016,    declares   that    Nunez   was   acting   as   an

independent contractor and sole proprietor with no employees (Doc.

#46-5).   The Statement was on Coastal Concrete letterhead, but

only Nunez signed the Statement.         (Id.)    Nunez in turn hired Yero

to haul loads for Coastal Concrete, of which Coastal Concrete

alleges it was unaware.       At the time of the accident, it is alleged

that Yero was an “employee, servant, agent, and/or apparent agent

of Nunez.”     (Doc. #46, ¶ 16b.)



                                    - 2 -
      As a result of the accident, the Estate filed a lawsuit

against Yero, Nunez, and Coastal Concrete in the Circuit Court of

the Twentieth Judicial Circuit in and for Collier County, Florida,

case no. 2017-CA-001876-0001 (“Underlying Action”) (Doc. #46-1,

underlying complaint).        In the Underlying Action, the Estate

alleges that Yero negligently operated the dump truck that was

owned, maintained, used, and/or operated by Nunez, and at the time

Yero was an employee, servant, agent, and/or apparent agent of

Nunez and was acting within the course and scope of his employment.

(Id., ¶ 7.)    The Estate alleges that Nunez is vicariously liable

for   the   negligence   of   Yero.      (Id.,   ¶    10.)    The   underlying

complaint also alleges that Nunez and Yero were agents and/or

apparent agents of Coastal Concrete pursuant to, upon information

and belief, a contract entered into between Nunez and Coastal

Concrete, which required Nunez and/or Yero to transport materials

in the dump truck at the exclusive direction, instruction, and for

the benefit of, Coastal Concrete.         (Id., ¶ 12-13, 15.)       The Estate

also asserts that Coastal Concrete had the right to exercise

substantial control over the actions of Nunez and Yero and is

vicariously liable for their negligence.             (Id., ¶¶ 14, 16.)   Thus,

the Estate alleges a claim for negligent retention and supervision

against Coastal Concrete in Count IV of the Underlying Action.




                                      - 3 -
  B. The Insurance Policies

     Following   the   filing   of   the   Underlying   Action,   Coastal

Concrete provided a notice of claim to Amerisure, and Amerisure is

defending Coastal Concrete without a reservation of rights in the

Underlying Action.     Amerisure had issued to Coastal Concrete a

Commercial Business Auto Policy (Doc. #46-2, “CA Policy”), a

Commercial General Liability Policy (Doc. #46-3, “CGL Policy”),

and an Umbrella Liability Policy (Doc. #46-4), all bearing Policy

No. 20732680502, with effective dates of November 17, 2015 through

November 17, 2016.

     Pertinent here, the CA Policy (Doc. #46-2) reads:

     SECTION II – LIABILITY COVERAGE

      A. Coverage

        We will pay all sums an “insured” legally must pay
        as damages because of “bodily injury” or “property
        damage” to which this insurance applies, caused by
        an “accident” and resulting from the ownership,
        maintenance or use of a covered “auto.”

        . . .

        However, we have no duty to defend any “insured”
        against a “suit” seeking damages for “bodily injury”
        or “property damage” or a “covered pollution cost or
        expense” to which this insurance does not apply.

        1. Who Is An Insured

           The following are “insureds”:

            a. You for any covered “auto”.

            b. Anyone else while using with your permission a
               covered “auto” you own, hire or borrow except:



                                 - 4 -
                  (1)   The owner or anyone else from whom you hire
                        or borrow a covered “auto.”            This
                        exception does not apply if the covered
                        “auto” is a “trailer connected to a
                        covered “auto” you own.

                  (2)   Your “employee” if the covered “auto” is
                        owned by that “employee” or a member of
                        his or her household.

                  (3)   Anyone   other  than   your  “employees,”
                        partners (if you are a partnership),
                        members (if you are a limited liability
                        company), or a lessee or borrower or any
                        of their “employees,” while moving proper
                        to or from a “covered auto.”

(Doc. #46, ¶ 25.)       “Employee” is defined as “include[ing] a ‘leased

worker.’   Employee does not include a ‘temporary worker.’”            (Doc.

#46-2, Definitions, ¶ F.)       “Leased worker” is defined as “a person

leased to you by a labor leasing firm under an agreement between

you and the labor leasing firm, to perform duties related to the

conduct of your business.           Leased worker does not include a

temporary worker.”       (Id., ¶ I.)   “Temporary worker” is defined as

“a person who is furnished to you to substitute for a permanent

‘employee’ on leave or to meet seasonal or short-term workload

conditions.”      (Id., ¶ O.)

     Plaintiff states that at all times Nunez was an independent

contractor   of    Coastal   Concrete,   and   Yero   and   Nunez   were   not

employees of Coastal Concrete who lacked any right of control over

Yero or Nunez.          (Doc. #46, ¶¶ 26-27.)         Therefore, Amerisure




                                    - 5 -
alleges that Nunez and Yero should not be considered insureds under

the terms of the CA Policy.     (Id., ¶ 32.)

     The CGL Policy (Doc. #46-3) contains an auto exclusion, which

reads:

     2. Exclusions

     This insurance does not apply to:

                                 . . .

     g. Aircraft, Auto or Watercraft

     “Bodily injury” or “property damage” arising out of the
     ownership, maintenance, use or entrustment to others of
     any aircraft, “auto” or watercraft owned or operated by
     or rented or loaned to any insured.       Use includes
     operation and “loading or unloading”;

     This exclusion applies even if the claims against any
     insured allege negligence or other wrongdoing in the
     supervision, hiring, employment, training or monitoring
     of others by that insured, if the “occurrence” which
     caused the “bodily injury” or “property damage” involved
     the ownership, maintenance, use or entrustment to others
     of any aircraft, “auto” or watercraft that is owned or
     operated by or rented or loaned to any insured.

The CGL Policy defines “auto” in relevant part as:

     2. “Auto” means:

     a. A land motor vehicle, trailer or semitrailer designed
        for travel on public roads, including any attached
        machinery or equipment; or

     b. Any other land vehicle that is subject to a compulsory
        or financial responsibility law or other motor
        vehicle insurance law in the state where it is
        licensed or principally garaged.

     The   Umbrella   Policy   (Doc.   #46-4)   also   includes   an   auto

exclusion, which reads in relevant part:



                                 - 6 -
       2. Exclusions.

       This insurance does not apply to:
       . . .
       f. Auto Coverages

       (1)   “Bodily injury” or “property damage” arising out of
             the ownership, maintenance or use of any “auto”
             which is not a “covered auto”;

“Covered auto” means only those “autos” to which “underlying

insurance” applied.      (Id.)

       Amerisure alleges that the injuries alleged by the Estate in

the Underlying Action arose out of the ownership, maintenance, use

and/or entrustment to others of an “auto” which is not a “covered

auto” because it was owned by Nunez, an independent contractor for

Coastal Concrete, and was being operated by his driver, Yero.

(Doc. #46, ¶ 37.)       Therefore, plaintiff asserts, even if Coastal

Concrete were deemed to have operated the dump truck through Nunez

or Yero, the auto exclusions under the CGL and Umbrella Policies

would apply and Amerisure would have no duty to defend or indemnify

Nunez (the independent contractor) or his driver (Yero) for the

Estate’s claims or damages.       (Id., ¶ 38.)

  C. Declaratory Judgment

  As    stated   in     the   Amended   Complaint,   Amerisure   seeks   a

declaration that:

       a. Nunez was an independent contractor for Coastal and,
          because he was a sole proprietor and independent
          contractor, Coastal did not have any control over the
          mechanism or means by which Nunez hauled and
          transported the materials;



                                   - 7 -
      b. The independent contractor and his driver, Nunez and
         Yero, were not employed by Coastal and thus, are not
         insureds under the subject Policies; and

      c. Nunez and Yero are not afforded coverage under the
         Policies and, therefore, Amerisure Mutual has no duty
         to defend or indemnify Nunez or Yero for any claims
         arising from the subject motor vehicle accident. 1

 (Doc. #46, ¶ 44.)

                                   II.

      The Estate moves to dismiss for failure to state a claim,

arguing that the facts for which Amerisure seeks a declaration go

to the heart of the Estate’s agency claim in the Underlying Action,

i.e., whether Nunez and/or Yero were independent contractors and

the   degree   of   control   Coastal    Concrete   asserted   over   these

individuals.    The Estate asserts that these are issues of fact

before the state court in the Underlying Action, which should be

decided by a jury, and are not proper for this Court to determine.

The Estate asserts in the Underlying Action that if an agency

relationship existed at the time of the crash, Coastal Concrete

would be liable for the damages sustained by the Estate.          Coastal



      1Amerisure is not providing a defense to Nunez or Yero, and
neither has requested that Amerisure provide them a defense in the
Underlying Action. Therefore, there is no controversy presented
to the Court that would provide a basis for it to declare whether
Amerisure has a duty to defend or indemnify Nunez or Yero in the
Underlying Action.    See State, Dept. of Envtl. Protection v.
Garcia, 99 So. 3d 539, 544 (Fla. 3d DCA 2011) (There must be a
“bona fide dispute” between the parties to invoke Florida’s
Declaratory Judgment Act.



                                  - 8 -
Concrete,       however,         insists      that    Nunez      was     an    independent

contractor at the time of the crash.                    In sum, the Estate disputes

that the federal court may engage in a fact-finding inquiry on the

same facts before the state court in the parallel and ongoing

Underlying Action.             The Estate fears that any declaration in this

Court could be inconsistent with the discovery of facts in the

Underlying Action.

                                              III.

       The    Florida         Declaratory      Judgment    Act     is    substantive     law

intended      to    be    remedial       in    nature     and    is     to    be   liberally

administered and construed.                   Fla. Stat. § 86.101 (“This chapter

is declared to be substantive and remedial.); Higgins v. State

Farm Fire & Cas. Co., 894 So. 2d 5, 10–12 (Fla. 2004).                             Courts are

authorized “to declare rights, status and other equitable or legal

relations, whether or not further relief is or could be claimed,”

and “its declaration may be either affirmative or negative in form

and    effect      ...”         Fla.    Stat.    §    86.011.     Courts       “may   render

declaratory judgments on the existence or nonexistence: (1) of any

immunity, power, privilege, or right; or (2) of any fact upon which

the existence or nonexistence of such immunity, power, privilege,

or    right   does       or    may     depend,   whether        such    immunity,     power,

privilege or right now exists or will arise in the future.”                             Fla.

Stat. § 86.011.




                                              - 9 -
     A declaratory judgment action may be brought by “[a]ny person

claiming to be interested or who may be in doubt about his or her

rights under a ... contract ... or whose rights, status, or other

equitable or legal relations are affected by a ... contract ...”

in order to determine “any question of construction or validity

arising under such ... contract....”           Fla. Stat. § 86.021.        “Any

declaratory judgment rendered pursuant to this chapter may be

rendered by way of anticipation with respect to any act not yet

done or any event which has not yet happened, and in such case the

judgment shall have the same binding effect with respect to that

future    act   or   event,    and   the   rights   or   liability   to   arise

therefrom, as if that act or event had already been done or had

already happened before the judgment was rendered.”             Fla. Stat. §

86.051.

     Here, plaintiff brings a state law claim pursuant to the

Florida Declaratory Judgment Act, Fla. Stat. § 86.01 et seq.;

federal jurisdiction is premised on diversity of citizenship.

(Doc. #46, ¶¶ 1, 7.)          Thus, Florida law governs and federal case

law interpreting the federal Declaratory Judgment, 28 U.S.C. §

2201 et seq. is not applicable in this case.                   Erie R.R. v.

Tompkins, 304 U.S. 64 (1938); Hartford Accident & Indem. Co. v.

Beaver, 466 F.3d 1289, 1291 (11th Cir. 2006).                 Therefore, the

Estate’s reliance on federal case law (Doc. #52, pp. 2-4) is

misplaced.



                                     - 10 -
     Under Florida law, whether to grant declaratory judgment

“remains discretionary with the court, and not the right of a

litigant as a matter of course.”   Garcia, 99 So. 3d at 546.   “When

the issue presented in a declaratory action is the subject of an

earlier filed suit in which the plaintiff can secure full relief,

the trial court should not consider the request for declaratory

relief.”   Id.   See also Knights Armament Co. v. Optical Systems

Technology, Inc., 568 F. Supp. 2d 1369, 1374-75 (M.D. Fla. 2008)

(finding that the court’s discretion whether to sustain a claim

under Florida’s Declaratory Judgment Act “extends to cases where

a direct action involving the same parties and the same issues has

already been filed”) (citing Palumbo v. Moore, 777 So. 2d 1177,

1178 (Fla. 5th DCA 2001) (“when dismissing a count in a complaint

seeking declaratory judgment, the trial court’s ruling is accorded

great deference.”) (citing Travelers Ins. Co. v. Emery, 579 So. 2d

798, 800 (Fla. 1st DCA 1991) (granting declaratory relief “remains

discretionary with the court [.]”) (citations omitted)); Higgins,

894 So. 2d at 17 (timing of direct and declaratory action within

discretion of district judge)).     In these case, Florida courts

have recognized that if at the time the declaratory action is

initiated a suit is already pending which involves the same issues

and in which the plaintiff in a declaratory action may secure full,

adequate, and complete relief, a declaratory action should not be

permitted to stand.   Garcia, 99 So. 3d at 546-47.



                              - 11 -
     Amerisure asserts that the issues raised in the underlying

negligence action are not the same as the central issue in this

case - whether Nunez or Yero are insureds under the Policies by

operation of hauling and transporting soil for Coastal Concrete as

an independent contractor.   (Doc. #54, p. 4.)   However, in making

such a determination, the Court would undoubtedly have to determine

factual disputes that are presently pending before the state court;

namely, the status of Nunez and Yero in relation to Coastal

Concrete at the time of the accident.      Amerisure has also not

shown that it is unable to secure full, adequate, and complete

relief in the still-pending Underlying Action as to these factual

disputes.

     Therefore, in its discretion as to whether to entertain a

declaratory judgment action, the Court finds that the Underlying

Action will decide the issues at stake in Amerisure’s claim for

declaratory judgment.   Because the parties’ rights will be decided

by the Underlying Action, there is no need for this declaratory

judgment action.   Thus, the Court dismisses Amerisure’s Florida

Declaratory Judgment claim without leave to amend. 2




     2 “[A] district court must grant a plaintiff at least one
opportunity to amend [its] claims before dismissing them if it
appears a more carefully drafted complaint might state a claim
upon which relief can be granted even if the plaintiff never seeks
leave to amend.” Silva v. Bieluch, 351 F.3d 1045, 1048 (11th Cir.
2003). A district court need not grant such leave if an amendment
would be futile. Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th


                              - 12 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Defendant’s Motion to Dismiss (Doc. #32) is GRANTED.

The Court, in the exercise of its discretion, DISMISSES this

declaratory judgment action with prejudice.

     2.   The Clerk shall enter judgment accordingly, terminate

any pending motions and deadlines, and close the case.

     DONE and ORDERED at Fort Myers, Florida, this __11th__ day of

October, 2018.




Copies:
Counsel of Record




Cir. 2007).    “Leave to amend a complaint is futile when the
complaint as amended would still be properly dismissed.” Id.

     Here, Amerisure has already been afforded one   opportunity to
amend and a more carefully crafted complaint would   still assert a
claim under the Florida Declaratory Judgment Act,    which would be
subject to dismissal. Therefore, the Court finds     that amendment
would be futile.


                             - 13 -
